Citation Nr: 0526837	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-05 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran retired from the Air Force in August 1975 with 
over 20 years of active service.  He has verified service in 
Vietnam from April 1969 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By history, in June 1998, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal.  The claim became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  Although the RO adjudicated the issue on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, 
the issue on appeal is as stated on the title page. 

In May 2004, the Board remanded the case for additional 
evidentiary and due process considerations.  In July 2005, 
the appellant appeared before the undersigned at a Central 
Office hearing.  The hearing transcript is of record.  The 
case is ready for appellate review.




FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of this appeal.

2.  In an unappealed June 1998 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

3.  Since June 1998, the RO has received a medical statement 
asserting that the veteran's diabetes mellitus contributed to 
his demise.

4.  The evidence is new in that it was not of record when the 
RO initially denied the appellant's claim, and it is material 
as it bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the claim on the merits.

5.  The veteran served in Vietnam from April 1969 to April 
1970 and was diagnosed with diabetes mellitus in 1996.

6.  Diabetes mellitus contributed to or lent assistance to 
the veteran's demise.


CONCLUSIONS OF LAW

1.  The unappealed June 1998 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

2.  Since June 1998, new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  The veteran's diabetes mellitus, type II, is service 
related on a presumptive basis, and it contributed to cause 
his demise.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The certificate of death indicates that the veteran died in 
August 1997 from adenocarcinoma of the pancreas.  No other 
condition was identified as an immediate or contributory 
cause of death.

The appellant contends that the veteran developed diabetes 
mellitus as a result of his service in Vietnam and that the 
diabetes played a causal role in his death.  At her hearings 
before the RO and Board, she testified that Dr. Adamson had 
stated that diabetes might have contributed to the veteran's 
death.  See January 2004 and July 2005 Hearing Transcripts.

Law and Regulations

Service connection-Generally

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be 


granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  See 38 C.F.R. § 3.309(e); See also 38 U.S.C.A. § 1116(f) 
(West 2002), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001) (which added diabetes mellitus (Type 2) to 
the list of presumptive diseases as due to herbicide 
exposure).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 


exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Service Connection-Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection. 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have 


a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.


Benefit of the Doubt 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence

As previously noted, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  

In an unappealed June 1998 rating decision, the RO denied 
service connection for the cause of the veteran's death.  
After reviewing the service medical records, the veteran's 
certificate of death, and medical reports from the Columbia 
Grand Strand Regional Medical Center, the RO found that the 
veteran's pancreatic cancer was not related to active service 
or any claimed in-service herbicide exposure.  The claim 
became final under 38 U.S.C.A. § 7105; however, a claim may 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156. 

In March 2001, the RO received the appellant's informal claim 
to reopen the matter.  Because this claim to reopen was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001, this 
portion of the appeal is decided under regulations in effect 
before August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Since the 1998 determination, the RO has received an August 
2005 statement from J. W. A., M.D., FACP, stating that it is 
as likely as not that the veteran's service related disorder 
of type II diabetes mellitus was a contributing factor 
leading to his early demise and the death certificate should 
have listed type II Diabetes Mellitus as a contributory 
condition.  The evidence is new in that it was not of record 
when the RO initially denied the claim, and it is material.  
The evidence bears directly and substantially on the matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds the claim was properly reopened and 
that final adjudication on the merits is warranted without 
additional development.  

The appellant has been informed of the law and regulations 
associated with her claim and provided with the reasons and 
bases for the RO's determination.  Additionally, based on the 
determination rendered below, the appellant will not be 
prejudiced by the decision of the Board.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service Connection

A de novo review of the service medical records; certificate 
of death; 1993 through 2005 medical reports and statements 
from Doctors J.W.A. and T.J.C. and the Columbia Grand Strand 
Regional Medical Center; the October 2001 VA medical opinion; 
and the appellant's January 2004 RO and July 2005 Board 
hearing transcripts has been accomplished.  

The evidence supports the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
evidence establishes that the veteran's diabetes mellitus, 
type II, is service related.  The criteria for service 
connection on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(e) are met.  Additionally, although the 
medical evidence shows that the veteran died of 
adenocarcinoma of the pancreas, it also establishes that the 
veteran's service related diabetes mellitus, type II, 
contributed to or lent assistance to cause his demise.

Regarding the veteran's diabetes mellitus, type II, the 
evidence confirms that he served in Vietnam from April 1969 
to April 1970, that he was diagnosed with diabetes mellitus 
type II in 1996, and that he had received medication for 
diabetes mellitus from 1996 until his demise in 1997.  See 
1993-1997 medical reports and February 2001 statement from J. 
W. A., M.D.  Thus, it is presumed that the veteran's diabetes 
mellitus, Type II, is service related, and there is no 
evidence of record to rebut this presumption.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

Although the veteran's certificate of death lists 
adenocarcinoma of the pancreas as the cause of his death, the 
probative and persuasive evidence of record establishes that 
his service-related diabetes mellitus type II contributed to 
his demise.  In August 2005 J. W. A., M.D., stated that it is 
as likely as not that the veteran's service-related disorder 
of type II diabetes mellitus was a contributing factor 


leading to his early demise and that the death certificate 
should have listed type II diabetes mellitus as a 
contributory condition.  The October 2001 VA medical opinion, 
which maintains that the cause of the veteran's death was 
pancreatic carcinoma and not diabetes type II is 
acknowledged.  Nonetheless, the VA examiner did not opine as 
to whether the veteran's diabetes mellitus aided or lent 
assistance to the production of death.  Thus, it is of little 
or no probative value in this regard, whereas the opinion 
rendered by J. W. A., M.D., addresses the crux of the matter 
and is of great probative value.  

Given the aforementioned, the competent evidence supports the 
appellant's appellate assertions and her claim of entitlement 
to service connection for the cause of the veteran's death.  
The evidence establishes that the veteran's service related 
diabetes mellitus, type II, contributed aided or lent 
assistance to his demise.  As such, the appeal is granted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312.

Veterans Claims Assistance Act of 2000 (VCAA)

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the appellant in the 
development of her claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to her by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death; the claim is reopened.

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


